                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

TIMOTHY BROOKS,                             §
                                            §
                 Plaintiff,                 §
                                            §
      v.                                    §
                                            § Case No. 3:18-CV-1450-D
UNITED STATES DEPARTMENT OF                 §
EDUCATION,                                  §
                                            §
                                            §
                 Defendant.                 §

                                       ORDER

      The court has under consideration the findings, conclusions, and recommendation

of United States Magistrate Judge Rebecca Rutherford dated August 16, 2019. The court

has reviewed the findings, conclusions, and recommendation for plain error. Finding none,

the court adopts the findings, conclusions, and recommendation of the United States

Magistrate Judge and dismisses this action without prejudice by judgment filed today.

      SO ORDERED.

      September 10, 2019.


                                         _____________________
                                         SIDNEY A. FITZWATER
                                         SENIOR JUDGE




                                           1
